PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pickren et al.
Application No. 16/273,198
Filed: 12 Feb 2019
For Fabric Reinforced Traction Mat

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed on October 6, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 
§ 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  The petition is being treated as a renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On August 13, 2021, an original petition was filed along with a corrected/updated ADS and the statement required by 37 C.F.R. 
§ 1.78(e)(3).  The August 13, 2021 petition was dismissed via the mailing of a decision on September 29, 2021.

With this renewed petition, Petitioner has provided the petition fee and a corrected/updated ADS.

Requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Items (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered, since 
the material to be added to Office records has not been properly marked.

It is clear from the second paragraph on the first page of the October 6, 2021 petition that the benefit claim Petitioner seeks is not the benefit claim he has placed on the contemporaneously filed corrected/updated ADS.  The former contains a benefit chain that extends back to the provisional application, whereas the latter contains a benefit claim that claims direct benefit to the prior-filed provisional application (which is not possible due to a lack of copendency) and the two nonprovisional 

Petitioner will need to present a new corrected/updated ADS that lists the benefit claim he seeks, where the material to be inserted has been underlined, as is required by 37 C.F.R. 1.76(c)(2).  

MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Petitioner will note that the corrected/updated ADS must also list the patent numbers that are associated with application numbers 15/403,271 and 14/863,508.

 but not the statement required by 37 C.F.R. 
§ 1.78(c)(3).

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicants must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

the facts and circumstances surrounding the entire delay have not been provided.

Second, this application was filed on February 12, 2019  with an Application Data Sheet that does not contain the currently requested benefit claim due to an error in the first field of the first listed benefit claim on page three (no relationship was listed).  The USPTO mailed a filing receipt on March 1, 2019, which sets forth, in pertinent part:
 
    PNG
    media_image2.png
    56
    695
    media_image2.png
    Greyscale


The error was explicitly explained in a Response to Request for Corrected Filing Receipt mailed concurrently with the filing receipt.  

The USPTO mailed an updated filing receipt on March 25, 2019, which sets forth, in pertinent part: 
	
    PNG
    media_image3.png
    57
    687
    media_image3.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of the August 13, 2021 petition more than one year and six months after the mailing of the March 1, 2019 filing receipt.  This must be addressed on second renewed petition.    A statement from the applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the applicant and confirmed the facts of which he lacks firsthand knowledge.

Petitioner must also explain why the petition fee was not submitted with the August 13, 2021 petition.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee has been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply